        Case 1:19-mc-00145-TSC Document 375-2 Filed 12/28/20 Page 1 of 2




               ****EXECUTION SCHEDULED FOR JANUARY 14, 2021****

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                          Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                          :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
  [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION

               This matter came before the Court on Plaintiff’s Motion for Preliminary Injunction

barring Defendants from proceeding with Plaintiff’s execution pending the resolution of his as-

applied challenge to the federal lethal injection protocol and addendum announced in July 2019

(the “2019 Protocol”). Plaintiff has alleged that the 2019 Protocol violates the Eighth Amendment

to the U.S. Constitution due to his infection with COVID-19 and the effects therefrom.

               On a motion for a preliminary injunction, the court considers: (1) the likelihood of

the plaintiff’s eventual success on the merits; (2) the threat of irreparable injury to the plaintiff if

an injunction is not granted; (3) the likelihood that other interested parties will suffer substantial

harm if injunctive relief is granted; and (4) the interests of the public. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008). Based on the record before the Court, these considerations

weigh in favor of granting a preliminary injunction.

               Accordingly, Plaintiff’s Motion is GRANTED, and it is hereby ORDERED that:
       Case 1:19-mc-00145-TSC Document 375-2 Filed 12/28/20 Page 2 of 2




               1.      Pending final resolution of Plaintiff’s as-applied challenge, Defendants and

all of their respective officers, agents, servants, employees, and attorneys, and persons in active

concert or participation with them, are hereby enjoined from moving forward with the execution

of Plaintiff Corey Johnson until further order of the Court.

               2.      Defendants shall immediately provide a copy of this Preliminary Injunction

order to any persons or entities that may be subject to it, including Defendants’ officers, agents,

servants, employees, and attorneys, and persons in active concert or participation with them, or

who have any involvement in carrying out the 2019 Protocol.

       IT IS SO ORDERED.




                                                     ______________________
                                                     The Hon. Tanya S. Chutkan
                                                     United States District Judge




                                                 2
